Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

					DETAILED ACTION
             This Office Action is in response to the papers filed on 05 December 2022.
	
                                         CLAIMS UNDER EXAMINATION
Claims 1-2, 4, 6-7, 11-12, 23 and 28-31 have been examined on their merits.

                                            APPLICANT’S ELECTION
Applicants’ election without traverse of Group I (Claims 1-2, 4, 6-7, 11-12, 23 and 28-31; drawn to an alginate hydrogel) in the reply filed on 05 December 2022 is acknowledged
Claims 15-21 and 24-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.

                                                         PRIORITY
         Provisional Application 61/339526, filed on 05 March 2010, is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 6 recites the alginate hydrogel is lyophilized and compressed prior to administration to a subject. Claim 1 is directed to a hydrogel (hence, a product). The recitation of a method step in claim 6 renders the metes and bounds of the claim unclear. It is unclear if the alginate hydrogel recited in claim 1 is lyophilized and compressed, or not. Appropriate correction is required. Claim 7 is included in this rejection because it depends from claim 1.

				Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
 
Claims 1, 23 and 28-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lifshitz et al. (Method of Promoting Muscle Tissue Repair. US 2010/0216739; with benefit of Provisional application 60/906521, filed on 13 March 2007) in view of Arsic et al. (Vascular Endothelial Growth Factor Stimulates Skeletal Muscle Regeneration in Vivo. Molecular Therapy 10(5) 2004: 844-854), Rabinovsky et al. (Targeted Expression of IGF-1 Transgene to Skeletal Muscle Accelerated Muscle and Motor Neuron Regeneration. FASEB Journal 2002, pages 1-24) and Boontheekul et al. (Controlling alginate gel degradation utilizing partial oxidation and bimodal molecular weight distribution. Biomaterials 26 (2005) 2455-2465).

 
Lifshitz teaches a method of promoting muscle repair that comprises providing a muscle tissue with a polymer capable of gelling following deposition in or around the muscle tissue (Abstract; [0021]). The art teaches administration to the muscle of a human ([0038]). The art teaches the use of a polymer solution that forms a hydrogel ([0040] [0041]). The art teaches the polymer may be formulated to include at least one therapeutic which may include VEGF and IGF (See [0050]). Lifshitz teaches that in a preferred embodiment, the polymer is an alginate ([0017] [0044] [0045]). 

While Lifshitz discloses VEGF and IGF may be used as therapeutics to regenerate muscle, the art does not explicitly teach their use together. Lifshitz is silent regarding the specific isoforms of VEGF and IGF that are included in the composition. The art does not disclose whether the alginate has been oxidized.
 
Arsic et al disclose administration of the 165 isoform of VEGF-A stimulates muscle regeneration in vivo (Abstract; see page 845, left column, second paragraph). Administration to the skeletal muscle induces muscle fiber formation, a widely recognized hallmark of muscle regeneration (page 845, left column, first paragraph of “Results”; Figure 1). Further, the art demonstrated administration of this isoform protects myogenic cells from apoptosis (Figure 2B). Arsic teaches these results indicate that VEGF (which refers to the 165 isoform; see page 845, left column, second paragraph) possesses a novel biological role in stimulating skeletal muscle fiber regeneration in vivo (page 851, left column, first paragraph).
 
Rabinovsky et al. teach IGF-1 enhances the repair of injured nerve and muscle (Abstract). Muscle treated with IGF-1 has significantly more proliferating muscle satellite cells after a nerve injury (page 5, second paragraph). Further, the art teaches muscles treated with IGF-1 are reinnervated more rapidly after injury (last paragraph of page 6 bridging page 7).

Boontheekul et al. disclose that although alginate is an attractive material due to its biocompatibility and ability to form hydrogels, its slow and uncontrollable degradation can be undesired. The art teaches the rate of degradation can be controlled by both oxidation and the use of bimodal high and low molecular weight alginates (See Abstract). The use of a bimodal, molecular weight distribution (i.e., a mixture of high MW polymer and polymer tailored to have a lower MW) allows one to control the fluid and solid properties of alginate hydrogels in an independent manner, allows one to maintain mechanically stable gels whose degradation can be controlled (page 2456, left column, end of second paragraph).

Lifshitz teaches a method of regenerating muscle by administering a hydrogel comprising therapeutic growth factors, and discloses VEGF and IGF may be administered for this purpose. Arsic et al. disclose administration of the 165 isoform of VEGF-A stimulates muscle regeneration. Rabinovsky et al. teach IGF-1 enhances the repair of injured nerve and muscle. It would have been obvious to combine the teachings of the prior art by using VEGF165 and IGF-1 in the gel taught by Lifshitz. One would have been motivated to do so since Lifshitz teaches a composition for muscle regeneration, and VEGF165 and IGF-1 are known in the art to improve muscle repair. It is obvious to combine two components which are taught by the prior art that are used for the very same purpose. Therefore, then, barring unexpected results, one would reasonably expect enhanced, additive, or synergistic activity to be observed by combining the compositions or materials.

It would have been obvious to combine the teachings of Lifshitz and Boontheekul by using an oxidized, bimodal alginate gel comprising both low MW chains and high MW chains. One would have been motivated to do so since Boontheekul teaches bimodal alginate is used to prepare stable hydrogels. One would be motivated to do so since Boontheekul teaches the combination of partial oxidation contributes to control of hydrogel degradation. Consequently, one would want to use a hydrogel that can provide stable, controlled release of the therapeutics disclosed by Lifshitz. One would have expected similar results because both Lifshitz and Boontheekul are directed to method of drug delivery using alginate hydrogels. 

The rejections under 35 USC 103 above are consistent with case law.  Applicants are referred to In re Kerkhoven (205 USPQ 1069) in which it was shown to be prima facia obvious to combine two compositions, each of which is taught by the prior art to be used for that very same purpose.  Ex Parte Quadranti (25 USPQ2d 1071) also sets forth this precedent, in that the use of materials in combination, each of which is known to function for the intended purpose, is generally held to be prima facia obvious. Ex parte Kucera (165 USPQ 332) clearly states that synergism has no magical status in rendering otherwise obvious subject matter patentable.  

Therefore claim 1 is rendered obvious (claim 1).



While Lifshitz teaches an alginate gel, the art does not explicitly teach an alginate comprising both low molecular weight and high molecular weight alginate.
 
It would have been obvious to combine the teachings of Lifshitz and Boontheekul by using a bimodal alginate gel comprising both low MW chains and high MW chains. One would have been motivated to do so since Boontheekul teaches bimodal alginate is used to prepare stable hydrogels allows control of hydrogel degradation. Consequently, one would want to use a hydrogel that can provide stable, controlled release of the therapeutics disclosed by Lifshitz. One would expect similar results because both Lifshitz and Boontheekul are directed to method of drug delivery using alginate hydrogels. Therefore claims 23 and 28 are included in this rejection (claims 23 and 28). 

Boontheekul teaches alginates were partially oxidized to a theoretical extent of 1% with sodium periodate, which created acetal groups susceptible to hydrolysis. The ratio of low MW to high MW alginates used to form gels was also varied, while maintaining the gel forming ability of the polymer (Abstract). Therefore claim 29 is included in this rejection (claim 29). Boontheekul teaches the alginate gels comprise low:high molecular weights at a 1:1 ratio (page 2457, left column, first paragraph). Therefore claim 30 is included in this rejection (claim 30). Boontheekul teaches the use of alginate oxidized to 1% (supra). Therefore claim 31 is included in this rejection (claim 31).

Therefore Applicant’s Invention is rendered obvious as claimed.

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lifshitz et al. in view of Arsic, Rabinovsky and Boontheekul et al. as applied to claims 1, and further in view of Atala et al. (Enhancement of angiogenesis to grafts using cells engineered to produce growth factors. US 20050002915, 06 January 2005).

Claim 1 is rejected as recited supra. The teachings of the prior art as set forth above are reiterated. The prior art does not teach the use of a population of myogenic cells in the disclosed composition.
 
Atala et al. disclose a method for promoting tissue formation. Atala teaches satellite cells are delivered in alginate hydrogels to allow for VEGF expression in muscle formation in vivo (See [0013]). Atala explicitly teaches the VEGF165 isoform ([0132]). Further, Atala teaches IGF-I may be delivered ([0096]).
 
Atala teaches growth and regeneration of muscle depends on satellite cells, which are able to multiply and generate new muscle fibers ([0014]). Satellite cells are interpreted to be a population of myogenic cells. The art teaches alginate scaffolds are suitable for delivery ([0015] [0054]).
 
It would have been obvious to combine the teachings of the prior art by delivering satellite cells in the composition disclosed by Lifshitz. One would have been motivated to do so since Atala teaches these cells are critical to muscle generation, and may be used to deliver VEGF165. One of ordinary skill would want to deliver a composition with therapeutics that are known to regenerate muscle, providing an enhanced effect. One would have expected similar results since each teaching is directed to muscle formation. One would have a reasonable expectation of success since both Lifshitz and Atala deliver therapeutics to treat the same type of tissue using alginate hydrogels.
 
The rejections under 35 USC 103 above are consistent with case law.  Applicants are referred to In re Kerkhoven (205 USPQ 1069) in which it was shown to be prima facia obvious to combine two compositions, each of which is taught by the prior art to be used for that very same purpose.  Ex Parte Quadranti (25 USPQ2d 1071) also sets forth this precedent, in that the use of materials in combination, each of which is known to function for the intended purpose, is generally held to be prima facia obvious. Ex parte Kucera (165 USPQ 332) clearly states that synergism has no magical status in rendering otherwise obvious subject matter patentable.  

Therefore claim 2 is rendered obvious (claim 2).
 
Therefore Applicant’s Invention is rendered obvious.

 
Claims 4, 6-7 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lifshitz et al. in view of Arsic, Rabinovsky and Boontheekul as applied to claims 1, and further in view of Mooney et al. (Polymers Containing Polysaccharides Such as Alginates or Modified Alginates. Patent 6642363, 2003).


Claim 1 is rejected as recited above.


Lifshitz teaches a method of promoting muscle repair that comprises providing a muscle tissue with a hydrogel formulated to include at least one growth factor. Lifshitz teaches an alginate hydrogel.

The art is silent regarding the porosity of said alginate.

The art does not explicitly teach the hydrogel is lyophilized and compressed prior to administration.
 
Mooney et al. disclose a crosslinked alginate, and teach it may be formulated to deliver growth factors (Abstract; column 17, lines 19-21, 64-65). The art teaches the disclosed composition is advantageously useful as a vehicle for sustained release drug delivery (column 22, lines 39-40). In Study 4, Mooney prepares a crosslinked alginate comprising “large pores”. A large pore is broadly interpreted to be a macropore. Mooney teaches “open structures with large pore sized, e.g., (d>10 μm) are typically utilized if the new tissue is expected to integrate with the host tissue” (column 21, lines 47-50). 
 
It would have been obvious to combine the teachings of Lifshitz and Mooney by using an alginate with macropores since Mooney teaches alginates with large pores may be formulated for delivery of growth factors. One would be motivated to use an alginate with large pores since Lifshitz delivers growth factors to a tissue, and Mooney teaches these gels facilitate integration in host tissue. Consequently, one would use an alginate with a pore size that integrates and delivers growth factors to a muscle in need of treatment. One would have expected similar results since Lifshitz and Mooney teach alginate gels that deliver growth factors. Therefore claim 4 is included in this rejection (claim 4).
 
Mooney teaches a method of preparation that comprises lyophilizing and compressing crosslinked alginate (See Study 3).The art teaches doing so when preparing matrices with “shape memory”. Shape memory matrices are designed to “remember” their original dimensions and, following injection in the body in a compact (hence, compressed) form, resume their original size and shape. The shape memory property of the alginate is provided by crosslinking thereof (column 10, lines 29-45). The art teaches shape memory allows lyophilized alginate matrices to act as a sponge that can return to its original shape after being compressed and rehydrated (Example 14). Shape memory is advantageous during tissue engineering where size and shape of the matrix is important (line 65 of column 1, through line 2 of column 2).
 
It would have been obvious to lyophilize and compress an alginate, as disclosed by Mooney, when preparing a matrix with shape memory. One would do so to compress the alginate for administration for injection since Mooney teaches it later reforms its shape upon placement in the body. Therefore claim 6 is included in this rejection (claim 6).   Mooney teaches shape memory (supra) (claim 7).

The large pores illustrated in Figure 5 of Mooney are interpreted to be interconnected. Therefore claim 11 is included in this rejection (claim 11). 

Therefore Applicant’s Invention is rendered obvious as claimed
 
 
Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lifshitz et al. in view of Arsic, Rabinovsky and Boontheekul as applied to claim 1, and further in view of Cao et al. (Controlled Release of Growth Factors and Signaling Molecules For Promoting Angiogenesis. WO2009/146456, 3 December 2009).

Claim 1 is rejected as recites above.
 
Lifshitz teaches a method of promoting muscle repair that comprises providing a muscle tissue with a hydrogel formulated to include at least one growth factor. Lifshitz teaches an alginate hydrogel.  
 
Th art is silent regarding the porosity of the alginate gel (claim 12).
 
Cao et al. disclose a method for controlled release of growth factors promoting angiogenesis (Abstract). The art teaches growth factors, including VEGF and IGF may be formulated in scaffolds which are preferably alginate gels ([0013] [0034]). The art teaches VEGF encompasses VEGF165 ([82]). Cao teaches the pore size of the alginate gel is varied to control the release rate of incorporated growth factors ([0027]). Pores may be macroporous with a diameter greater than about 20 μm (preferably greater than about 100 μm and even more preferably greater than about 400μm). In one example, the scaffold is macroporous with aligned pores of about 400-500μm in diameter ([0035]).
 
It would be obvious to combine the teachings of Lifshitz and Cao be using a macroporous hydrogel with a size of about 5-500μm. One would have been motivated to do so since Cao teaches alginate hydrogels with pores of this size may be used to deliver growth factors. One would optimize the specific diameter of the pore since Cao discloses porosity of the scaffold composition influences release of one or more bioactive compositions from the device. One of ordinary skill would vary the size of the pore based on the size of the therapeutic in said gel and the desired release rate. One would expect similar results using pores of this sizer since Lifshitz and Cao each teach alginate gels formulated to deliver growth factors. Therefore claim 12 is rendered obvious (claim 12).

Therefore Applicant’s Invention is rendered obvious as claimed.
 

Claims 1, 4, 12, 23 and 28-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cao et al. in view of Rabinovsky et al. 

Cao et al. disclose compositions and methods for delivering angiogenic factors to a target tissue, and controlling the release of these factors and signaling molecules to spatially and temporally restrict their release and dissemination to promote angiogenesis (Abstract, [05]). Subjects to be treated in the manner described herein have been diagnosed as suffering from or at risk of developing an ischemic condition ([06]). The methods are suitable to treat human patients ([06]). The art teaches the composition has “means to promote angiogenesis in local tissues such as vascular, muscle, gastrointestinal, e.g., bowel, cardiac, brain, kidney, bone, nerve both central and peripheral nervous system (CNS and PNS) or any tissue characterized by a shortage of oxygen or nutrients or in which the vasculature is damaged, absent, or functionally impaired” ([40]). Therefore Cao identifies muscle as a tissue that can be treated.

The art teaches the use of a scaffold, e.g. a polymeric gel ([07]). Cao teaches “one preferred scaffold composition includes alginate gels” ([34]). The art teaches bioactive agents are “encapsulated” within hydrogels ([0122]). Cao lists “exemplary growth factors and signaling molecules” that can be used as angiogenic bioactive molecules, and suggests VEGF and IGF as growth factors that can be incorporated in the scaffold composition ([81]).

Cao explicitly teaches the use of an oxidized, crosslinked alginate containing high and low molecular weights ([131]). Cao teaches 3 µg human VEGF165 is incorporated in the gel and injected into an ischemic hind limb muscle ([131] [132] [133]). Therefore the art explicitly teaches delivery of VEGF165 encapsulated in an alginate hydrogel to a muscle.

While Cao teaches the use of VEGF165 encapsulated in an alginate hydrogel to treat an injured muscle, and discloses VEGF and IGF may be used as angiogenic growth factors to promote angiogenesis, the art does not explicitly teach their use together. Further, Cao is silent as to whether IGF is IGF-1.

Rabinovsky teaches IGF-1 promotes angiogenesis in regenerating muscle and in the diabetic limb (page 47, left column, last paragraph). Using a femoral arterial occlusion model, the art determines if plasmid-expressed IGF-1 could reverse diabetic microangiopathy. IGF-1 treated muscle showed improved blood flow compared to controls (page 50, left column). Examiner notes the art teaches as an angiogenic factor. IGF-I is known to induce the expression of VEGF in regenerating muscle, and may act as an upstream regulator of the angiogenic cascade (page 51, right column, first paragraph). Rabinovsky teaches their current findings demonstrate that peripheral nerve injury induces angiogenic responses. The art teaches “peripheral nerve injury induces not only an adaptive myogenic and neurogenic response, but also an angiogenic response as part of the repair process” (page 51, left column, first paragraph).


Cao teaches a method of regenerating an ischemic limb muscle by administering an alginate hydrogel encapsulating VEGF165 as an angiogenic factor, and suggests VEGF and IGF may be administered for this purpose. It would have been obvious to combine both VEGF165 and IGF-1. One would have been motivated to do so since Rabinovsky et al. teach IGF-1 repairs injured nerve and muscle in an ischemic limb by promoting angiogenesis. One would use VEGF165 in combination with IGF-1 since both growth factors are known in the art to improve ischemic muscle repair by promoting angiogenesis. Further, it is obvious to combine two components which are taught by the prior art to be used for the very same purpose. Applicants are referred to In re Kerkhoven (205 USPQ 1069) in which it was shown to be prima facia obvious to combine two compositions, each of which is taught by the prior art to be used for that very same purpose. In the instant case, VEGF165 and IGF-1 are both angiogenic factors that promote muscle repair in ischemia. The skilled artisan would use two compositions known to promote angiogenesis to treat a muscle requiring formation of new vasculature. 

The rejections under 35 USC 103 above are consistent with case law.  Applicants are referred to In re Kerkhoven (205 USPQ 1069) in which it was shown to be prima facia obvious to combine two compositions, each of which is taught by the prior art to be used for that very same purpose.  Ex Parte Quadranti (25 USPQ2d 1071) also sets forth this precedent, in that the use of materials in combination, each of which is known to function for the intended purpose, is generally held to be prima facia obvious. Ex parte Kucera (165 USPQ 332) clearly states that synergism has no magical status in rendering otherwise obvious subject matter patentable.  


Therefore claim 1 is rendered obvious (claim 1).


Cao suggests the use of scaffolds with macropores ([35]). Therefore claim 31 is included in this rejection (claim 4).

In one example, the scaffold is macroporous with aligned pores of about 400-500μm in diameter ([35]). Therefore claim 12 is included in this rejection (claim 12).


Cao teaches an alginate hydrogel containing low and high molecular weights (supra). Therefore claims 23 and 28 are included in this rejection (claims 23 and 28).

Cao teaches the use of oxidized alginate (supra). Therefore claim 29 is included in this rejection (claim 29).

Therefore Applicant’s Invention is rendered obvious as claimed.


Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cao et al. in view of Rabinovsky as applied to claims 1, and further in view of Atala et al.

Claim 1 is rejected as recited supra.


The teachings of Cao as set forth above are reiterated. The art teaches cells can be incubated in scaffolds ([103]).
 
Cao does not teach the use of a population of myogenic cells in the disclosed composition.
 
Atala et al. disclose a method for promoting tissue formation. Atala teaches satellite cells are delivered in alginate hydrogels to allow for VEGF expression in muscle formation in vivo (See [0013]). Atala explicitly teaches the VEGF165 isoform ([0132]). Further, Atala teaches IGF-I may be delivered ([0096]).
 
Atala teaches growth and regeneration of muscle depends on satellite cells, which are able to multiply and generate new muscle fibers ([0014]). Satellite cells are interpreted to be a population of myogenic cells. The art teaches alginate scaffolds are suitable for delivery ([0015] [0054]).
 
It would have been obvious to combine the teachings of the prior art by delivering satellite cells in the composition disclosed by Cao. One would have been motivated to do so since Atala teaches these cells are critical to muscle generation, and may be used to deliver VEGF165. One of ordinary skill would want to deliver a composition with therapeutics that are known to regenerate muscle, providing an enhanced effect. One would expect similar results since each teaching is directed to muscle formation. Further, one would have a reasonable expectation of success since both Cao and Atala deliver therapeutics to treat the same type of tissue using alginate hydrogels.
 
The rejections under 35 USC 103 above are consistent with case law.  Applicants are referred to In re Kerkhoven (205 USPQ 1069) in which it was shown to be prima facia obvious to combine two compositions, each of which is taught by the prior art to be used for that very same purpose.  Ex Parte Quadranti (25 USPQ2d 1071) also sets forth this precedent, in that the use of materials in combination, each of which is known to function for the intended purpose, is generally held to be prima facia obvious. Ex parte Kucera (165 USPQ 332) clearly states that synergism has no magical status in rendering otherwise obvious subject matter patentable.  Therefore, then, barring unexpected results, one would reasonably expect enhanced, additive, or synergistic activity to be observed by combining the compositions or materials.

Therefore claim 2 is rendered obvious (claim 2).
 
Therefore Applicant’s Invention is rendered obvious.

 
Claims 6-7 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cao et al. in view of Rabinovsky as applied to claims 1, and further in view of Mooney et al. 


Claim 1 is rejected as recited above.


The teachings of Cao and Rabinovsky as set forth above are reiterated. Cao teaches an alginate hydrogel. The art teaches it has pores.

The art does not explicitly teach the hydrogel is lyophilized and compressed prior to administration (claim 6). The art does not explicitly teach the gel has shape memory (claim 7). The art does not explicitly teach the hydrogel has open, interconnected pores (claim 11).

Mooney et al. disclose a crosslinked alginate, and teach it may be formulated to deliver growth factors (Abstract; column 17, lines 19-21, 64-65). The art teaches the disclosed composition is advantageously useful as a vehicle for sustained release drug delivery (column 22, lines 39-40). In Study 4, Mooney prepares a crosslinked alginate comprising “large pores”. A large pore is broadly interpreted to be a macropore. Mooney teaches “open structures with large pore sized, e.g., (d>10 μm) are typically utilized if the new tissue is expected to integrate with the host tissue” (column 21, lines 47-50). The large pores illustrated in Figure 5 of Mooney are interpreted to be interconnected
 
Mooney teaches a method of preparation that comprises lyophilizing and compressing crosslinked alginate (See Study 3).The art teaches doing so when preparing matrices with “shape memory”. Shape memory matrices are designed to “remember” their original dimensions and, following injection in the body in a compact (hence, compressed) form, resume their original size and shape. The shape memory property of the alginate is provided by crosslinking thereof (column 10, lines 29-45). The art teaches shape memory allows lyophilized alginate matrices to act as a sponge that can return to its original shape after being compressed and rehydrated (Example 14). Shape memory is advantageous during tissue engineering where size and shape of the matrix is important (line 65 of column 1, through line 2 of column 2).
 
It would be obvious to lyophilize and compress an alginate, as disclosed by Mooney, when preparing a matrix with shape memory. One would do so to compress the alginate for administration for injection since Mooney teaches it later reforms its shape upon placement in the body. Therefore claim 6 is included in this rejection (claim 6). Mooney teaches a gel with shape memory (supra). Therefore claim 7 is included in this rejection (claim 7).

It would have been obvious to combine the teachings of Cao and Mooney by using an alginate with interconnected pores since Mooney teaches alginates with pores may be formulated for delivery of growth factors. One would be motivated to use an alginate with large pores since Cao delivers growth factors to a tissue, and Mooney teaches these gels facilitate integration in host tissue. Consequently, one would use an alginate with pores that integrates and delivers growth factors to a muscle in need of treatment. One would expect similar results since Cao and Mooney teach alginate gels that deliver growth factors. Therefore claim 11 is included in this rejection (claim 11). 

Therefore Applicant’s Invention is rendered obvious as claimed.

			Conclusion	

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 270-8439.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					

	/NATALIE M MOSS/           Examiner, Art Unit 1653